ORDER OF REMAND
Musgrave, Judge:
Upon reading and filing defendant’s consent motion for a voluntary remand and all other papers and proceedings, it it hereby
Ordered that defendant’s consent motion for a voluntary remand be and is granted, and it is further
Ordered that this action is remanded to the Department of Labor so that it may conduct a further investigation regarding plaintiffs application for certification for trade adjustment assistance under 19 U.S.C. {{ 2271-2322, and it is further
Ordered that:
1. Within 15 days of the date of entry of this Order, plaintiffs’ counsel may submit a statement of issues and evidence to Labor for consideration in its remand investigation;
2. Within 60 days thereafter, the Department of Labor shall make its remand determination and prepare a report of its determination upon remand;
3. Within 15 days thereafter, counsel for plaintiffs may provide Labor with comments, if any, on the remand redetermination;
4. Within 20 days thereafter, Labor shall provide a response to plaintiffs’ comments, if any, and forward the remand report to this Court together with the supplemental administrative record compiled upon remand;
5. Within 20 days from receipt of notification that Labor has transmitted the report and supplemental record of its determination upon remand to the Court, the plaintiffs shall advise the Court whether they are satisfied or dissatisfied with the Labor Department’s determination upon remand indicating the areas of dissatisfaction, if any; and
6. Upon receipt of notification of any dissatisfaction with Labor Department’s determination upon remand, the Court will provide for an appropriate briefing schedule.